 Case 3:20-mj-14037-ZNQ Document 18 Filed 09/30/20 Page 1 of 1 PageID: 66
                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA          :    MJ20-14037-04(ZNQ)

           vs.                    :    ORDER APPOINTING FEDERAL
                                            PUBLIC DEFENDER
JAVIER RODRIGUEZ-VALPAIS          :




      The financial inability of the defendant to retain counsel

having been established by the court, and the defendant not

having waived the appointment of counsel, and for good cause

shown;   it is on this 30th day of September, 2020,

      ORDERED that the Federal Public Defender Organization

for the District of New Jersey is hereby appointed to represent

said defendant in this cause, for the purposes of today’s hearing,

until further order of this court.




                                        s/Zahid N. Quraishi
                                       ZAHID N. QURAISHI
                                       United States Magistrate Judge


cc:   Federal Public Defender
